                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

TROY CRAWFORD, #01891900,                        §
             Petitioner,                         §
                                                 §
v.                                               § CIVIL CASE NO. 3:18-CV-1486-B-BK
                                                 §
LORIE DAVIS, Director,                           §
TDCJ-CID,                                        §
                 Respondent.                     §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The Court reviewed the proposed Findings, Conclusions and

Recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions

and Recommendation of the United States Magistrate Judge.

       IT IS THEREFORE ORDERED that the petition for writ of habeas corpus is

DISMISSED WITH PREJUDICE as barred by the one-year statute of limitations. See 28

U.S.C. § 2244(d)(1).

       Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing Section 2254 Proceedings for the United States District

Court, and 28 U.S.C. § 2253(c), the Court DENIES a certificate of appealability. The Court

adopts and incorporates by reference the Magistrate Judge’s Findings, Conclusions and

Recommendation filed in this case in support of its finding that the petitioner has failed to show

(1) that reasonable jurists would find this Court’s “assessment of the constitutional claims

debatable or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition
states a valid claim of the denial of a constitutional right” and “debatable whether [this Court]

was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).1

       If petitioner files a notice of appeal,

( )    petitioner may proceed in forma pauperis on appeal.

(X)    petitioner must pay the $505.00 appellate filing fee or submit a motion to proceed
       in forma pauperis.

       SO ORDERED this 18th day of January, 2018.




                                                     _________________________________
                                                     JANE J. BOYLE
                                                     UNITED STATES DISTRICT JUDGE




       1
         Rule 11 of the Rules Governing § 2254 Proceedings reads as follows:
       (a) Certificate of Appealability. The district court must issue or deny a certificate of appealability
       when it enters a final order adverse to the applicant. Before entering the final order, the court may
       direct the parties to submit arguments on whether a certificate should issue. If the court issues a
       certificate, the court must state the specific issue or issues that satisfy the showing required by 28
       U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but may
       seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
       motion to reconsider a denial does not extend the time to appeal.
       (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order
       entered under these rules. A timely notice of appeal must be filed even if the district court issues a
       certificate of appealability.
